Opinion issued December 15, 2020




                                       In The

                                Court of Appeals
                                      For The

                            First District of Texas
                              ————————————
                                NO. 01-20-00781-CV
                             ———————————
                      IN RE ROBBYE R. HANNAH, Relator



        Original Proceeding on Petition for Writ of Mandamus and Writ of
                                    Injunction


                           MEMORANDUM OPINION

        Robbye R. Hannah, acting pro se, has filed a petition for writ of mandamus

and writ of injunction.1 We deny the petition. We dismiss all pending motions as

moot.




1
        The underlying case is Robbye Rena Hannah v. Ryan Rhode, et al., cause number
        2019-79751, pending in the 189th District Court of Harris County, Texas, the
        Honorable Scot Dollinger presiding.
                                 PER CURIAM

Panel consists of Justices Keyes, Lloyd, and Landau.




                                        2